DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Honso et al. (US 2015/0020758 A1) hereinafter Honso.
Claim 1:
Honso discloses a grille shutter device that opens and closes an introduction passage through which air is introduced from an opening provided at a front part of a vehicle to an inside of the vehicle, the grille shutter device comprising: [Figs. 1-5, Item 10; Para. 0023] a driving fin and a driven fin that are configured to rotate between an open position in which the introduction passage is open and a closed position in which the introduction passage is closed; [Figs. 1-5, Item 11, 14; Para. 0023] an actuator 
Honso teaches all of the claimed features [See above and Fig. 5, Item 16b] except for a first stopper configured to define a first position by coming into contact with the power transmission member (that connects the driving fin to the driven fin).  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that locating a first stopper configured to define a first position by coming into contact with the power transmission member does anything more than produce predictable results (i.e. providing a stopper for the fin position), the mere rearrangement of parts from one side of the shutter to the other is not considered to have patentable significance.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honso to provide a first stopper configured to define a first position by coming into contact with the power transmission member in order to predictably provide a stopper for the shutter position.
Claim 2:

Honso also discloses further comprising a second stopper configured to define a second position by coming into contact with the driving fin, the second position being the other one of the open position and the closed position. [Fig. 5, Item 16b, opposite side of the semi circle]
Claim 3:
Honso, as shown in the rejection above, discloses all the limitations of claim 1.
Honso also discloses wherein: the power transmission member includes a driving coupling part that is coupled to the driving fin, a driven coupling part that is coupled to the driven fin, and a contact part that comes into contact with the first stopper; [Fig. 5, Items 14a, 16a] the power transmission member is a link member that constitutes a link mechanism together with the driving fin and the driven fin; and the driven coupling part is located between the driving coupling part and the contact part in the power transmission member. [Fig. 5, Item 14b]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honso as applied to claim 3 above, and further in view of Nam et al. (US 2018/0170170 A1) hereinafter Nam.
Claim 4:
Honso, as shown in the rejection above, discloses all the limitations of claim 1.
	Honso discloses wherein the driving fin and the driven fin are disposed next to each other in an up-down direction of the introduction passage; [Figs. 1-5, Item 11] a first link that extends in a radial direction from the first intermediate shaft; [Fig. 5, Items 
	Honso doesn’t explicitly disclose the driving fin includes a pair of first blades that are disposed next to each other in an axial direction of the driving fin, a first intermediate shaft that couples the pair of first blades to each other and the driven fin includes a pair of second blades that are disposed next to each other in an axial direction of the driven fin, a second intermediate shaft that couples the pair of second blades to each other.
	However, Nam does disclose the driving fin includes a pair of first blades that are disposed next to each other in an axial direction of the driving fin, a first intermediate shaft that couples the pair of first blades to each other [30a] and the driven fin includes a pair of second blades that are disposed next to each other in an axial direction of the driven fin, a second intermediate shaft that couples the pair of second blades to each other [30b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Honso with the disclosure of Nam to provide a known blade design for rotating about an axis to open and close.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Lee (US 2013/0146375 A1) and Ibanez Moreira et al. (US 2017/0297424 A1) discloses a power transmission between an actuator and driven fins but does not disclose a stop and it would require impermissible hindsight to incorporate one. Honso and Nam disclose a power transmission with a stop between an actuator and the a driving fin but does not anticipate the configuration, "wherein: the driven fin includes a first driven fin that is disposed next to the driving fin in an up-down direction of the introduction passage, a second driven fin that is disposed next to the driving fin in an axial direction of the driving fin, and a third driven fin that is disposed next to the first driven fin in an axial direction of the first driven fin and next to the second driven fin in the up-down direction; when the driven coupling part is a first driven coupling part, the first driven coupling part is coupled to the first driven fin; and the power transmission member includes a second driven coupling part and a third driven coupling part, the second driven coupling part being disposed on the same axis as the driving coupling part and coupled to the second driven fin, the third driven coupling part being disposed on the same axis as the first driven coupling part and coupled to the third driven fin."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747